                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEBRASKA

GLORIA HILL,

                     Plaintiff,                                8:19CV568

          vs.
                                                            MEMORANDUM
SOUTHLAW PC, Case #223126; and                               AND ORDER
EDWARD E. BRINK, NSBA 19504;

                     Defendants.


      This matter is before the Court on the Motion to Dismiss filed by Defendants

SouthLaw, P.C., and Edward E. Brink, ECF No. 10. Also pending are Plaintiff Gloria Hill’s

Demand for Default, ECF No. 8; Demand to Strike, ECF No. 13; Motion for Sanction, ECF

No. 7; and request for Temporary Restraining Order, ECF No. 6. Hill has not responded

to Defendants’ Motion, and the time in which to do so has passed. For the following

reasons, Defendants’ Motion to Dismiss will be granted and Plaintiff’s Motions will be

denied.

                                    BACKGROUND

      The following is a summary of the facts alleged in the Complaint, ECF No. 1,

assumed true for the purpose of the Motion to Dismiss.

      On or about January 10, 2019, Hill purchased a home at 14622 Mormon Street in

Bennington, Nebraska. She obtained a mortgage loan from U.S. Bank, in the approximate

amount of $181,550.00. She made timely payments to U.S. Home Mortgage from January

2019 until June 2019.

      On October 18, 2019, a Notice of Default was issued. It was signed by Defendant

Edward Brink of SouthLaw, P.C., and listed Brink as the Successor Trustee.

                                           1
Approximately 60 days later, a Notice of Trustee Sale scheduling a non-judicial

foreclosure auction for January 16, 2020, was sent to Hill. The auction was postponed to

January 16, 2020, as a result of Hill’s contact with U.S. Bank’s Mortgage Assistance

Program.

       In late 2019, “after three times of lost paperwork, and several missed calls and

calls and emails not returned, [Hill] found [the property] on Google listed for sale as of

January 2, 2020.” Compl., ECF No. 1, Page ID 12. Hill contacted the Mortgage Assistance

Program and was told if she submitted a signed application, child support decree, and

bank statements, the case would be reviewed again. “Representative Kwen” apologized

for any inconvenience and “said that she could definitely work things out.” Id. When Hill

called the next day to verify the paperwork she emailed was received, she was told the

paperwork was not needed because the case expired; she must restart the process; and

the property was scheduled be to sold on January 16, 2020.

       On December 30, 2019, Hill filed her Complaint against SouthLaw and Brink,

alleging violations of the Fair Debt Collection Practices Act (FDCPA), 15 U.S.C. § 1692

et seq.; the Truth in Lending Act (TILA), 15 U.S.C. §1601 et seq., and various purported

federal and state laws. Hill alleges, among other things, that the individual who “signed

the default letter on behalf of the trustees was without legal documentation to verify legal

authority” and that “the document used to execute the power of sale clause in the deed

of trust was signed by a party that did not have standing to initiate the Non-Judicial

Foreclosure and therefore the foreclosure is void.” Compl., ECF No. 1, Page ID 4.

Defendants filed a Motion to Dismiss, ECF No. 10, seeking dismissal for lack of subject




                                             2
matter jurisdiction under Fed. R. Civ. P. 12(b)(1) and for failure to state a claim under

Fed. R. Civ. P. 12(b)(6).

                                STANDARDS OF REVIEW

I. Motion to Dismiss Pursuant to Fed. R. Civ. P. 12(b)(1)

       “In order to properly dismiss for lack of subject matter jurisdiction under Rule

12(b)(1), the complaint must be successfully challenged on its face or on the factual

truthfulness of its averments.” Titus v. Sullivan, 4 F.3d 590, 593 (8th Cir. 1993) (Osborn

v. United States, 918 F.2d 724, 729 n.6 (8th Cir. 1990)). “In a facial challenge to

jurisdiction, the court presumes all of the factual allegations concerning jurisdiction to be

true and will grant the motion only if the plaintiff fails to allege an element necessary for

subject matter jurisdiction.” Young Am. Corp. v. Affiliated Comput. Servs., 424 F.3d 840,

843-44 (8th Cir. 2005) (citing Titus, 4 F.3d at 593).

II. Motion to Dismiss Pursuant to Fed. R. Civ. P. 12(b)(6)

       A complaint must contain “a short and plain statement of the claim showing that

the pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2). To satisfy this requirement, a

plaintiff must plead “enough facts to state a claim to relief that is plausible on its face.”

Corrado v. Life Inv'rs Ins. Co. of Am., 804 F.3d 915, 917 (8th Cir. 2015) (quoting Bell

Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007)). “A claim has facial plausibility

when the plaintiff pleads factual content that allows the court to draw the reasonable

inference that the defendant is liable for the misconduct alleged.” Barton v. Taber, 820

F.3d 958, 964 (8th Cir. 2016) (quoting Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)).

“Threadbare recitals of the elements of a cause of action, supported by mere conclusory

statements, do not suffice.” Zink v. Lombardi, 783 F.3d 1089, 1098 (8th Cir. 2015)



                                             3
(quoting Iqbal, 556 U.S. at 678), cert. denied, 135 S. Ct. 2941 (2015). The complaint’s

factual allegations must be “sufficient to ‘raise a right to relief above the speculative level.’”

McDonough v. Anoka Cty., 799 F.3d 931, 946 (8th Cir. 2015) (quoting Twombly, 550 U.S.

at 555). The Court must accept factual allegations as true, but it is not required to accept

any “legal conclusion couched as a factual allegation.” Brown v. Green Tree Servicing

LLC, 820 F.3d 371, 373 (8th Cir. 2016) (quoting Iqbal, 556 U.S. at 678). Thus, “[a]

pleading that offers ‘labels and conclusions’ or ‘a formulaic recitation of the elements of a

cause of action will not do.’” Ash v. Anderson Merchandisers, LLC, 799 F.3d 957, 960

(8th Cir. 2015) (quoting Iqbal, 556 U.S. at 678), cert. denied, 136 S. Ct. 804 (2016).

       On a motion to dismiss, courts must rule “on the assumption that all the allegations

in the complaint are true,” and “a well-pleaded complaint may proceed even if it strikes a

savvy judge that actual proof of those facts is improbable, and ‘that a recovery is very

remote and unlikely.’” Twombly, 550 U.S. at 555 & 556 (quoting Scheuer v. Rhodes, 416

U.S. 232, 236 (1974)). “Determining whether a complaint states a plausible claim for

relief . . . [is] a context-specific task that requires the reviewing court to draw on its judicial

experience and common sense.” Mickelson v. Cty. of Ramsey, 823 F.3d 918, 923 (8th

Cir. 2016) (alteration in original) (quoting Iqbal, 556 U.S. at 679).

       While “a pro se complaint must be liberally construed, and ‘pro se litigants are held

to a lesser pleading standard than other parties,’” Whitson v. Stone Cty. Jail, 602 F.3d

920, 922 (8th Cir. 2010) (quoting Fed. Express Corp. v. Holowecki, 552 U.S. 389, 402

(2008)), “they still must allege sufficient facts to support the claims advanced.” Stone v.

Harry, 364 F.3d 912, 914 (8th Cir. 2004). Construing the complaint liberally “mean[s] that

if the essence of an allegation is discernible . . . then the district court should construe the



                                                4
complaint in a way that permits the layperson’s claim to be considered within the proper

legal framework.” Solomon v. Petray, 795 F.3d 777, 787 (8th Cir. 2015) (quoting Stone,

364 F.3d at 914).

                                       DISCUSSION

I. Motion to Strike

       In her Demand to Strike, ECF No. 13, Hill asks the Court to strike Defendants’

Notice of Appearance on the premise that a corporation cannot represent itself in Court.

Defendants are represented by Liliana Shannon. Although Liliana Shannon is employed

by Defendant SouthLaw, P.C., she is an attorney licensed to practice in the State of

Nebraska. Thus, Hill’s Motion to Strike will be denied.

II. Demand for Default

       In her Demand for Default, ECF No. 8, Hill seeks entry of a default judgment

against Defendants. Her Complaint was filed on December 30, 2019. According to

Defendants, service was perfected on January 3, 2020. Motion to Dismiss, ECF No. 10,

Page ID 63. Hill has not filed proof of service. Pursuant to Fed. R. Civ. P. 12(a)(1)(A), “A

defendant must serve an answer . . . within 21 days after being served . . . .” In calculating

the deadline for answering the Complaint, “the day of the event that triggers the period”

is excluded. Fed. R. Civ. P. 6. Thus, Defendants had until January 24, 2020, to file a

responsive pleading; their Motion to Dismiss, ECF No. 10, filed on January 24, 2020, was

timely; and Hill’s motion for default judgment will be denied.

III. Motion to Dismiss Pursuant to Fed. R. Civ. R. 12(b)(1)

       Federal district courts are courts of limited jurisdiction. Kokkonen v. Guardian Life

Ins. Co. of Am., 511 U.S. 375, 377 (1994). “The basic statutory grants of federal-court



                                              5
subject-matter jurisdiction are contained in 28 U.S.C. §§ 1331 and 1332. Section 1331

provides for ‘[f]ederal-question’ jurisdiction, § 1332 for ‘[d]iversity of citizenship’

jurisdiction.” Arbaugh v. Y&H Corp., 546 U.S. 500, 513 (2006). “If the court determines at

any time that it lacks subject-matter jurisdiction, the court must dismiss the action.” Fed.

R. Civ. P. 12(h)(3). Defendants present a facial challenge to subject matter jurisdiction.

        Hill’s Complaint asserts subject matter jurisdiction pursuant to § 1331. Defendants

argue that the Complaint should be dismissed because it fails to invoke federal question

jurisdiction.1 Specifically, Defendants argue it is impossible to determine from the

Complaint how Defendants allegedly violated the Constitution, FDCPA, or TILA; and that

the Complaint fails to show the cited provisions of the Constitution provide a private cause

of action or allow for the damages Hill seeks.

        "A plaintiff properly invokes § 1331 jurisdiction when she pleads a colorable claim

'arising under' the Constitution or laws of the United States." Arbaugh, 546 U.S. at 513

(2006) (quoting Bell v. Hood, 327 U.S. 678, 681-685 (1946)). “A non-frivolous claim of a

[federal] right or remedy . . . is sufficient to invoke federal question jurisdiction.” Stanko v.

Oglala Sioux Tribe, 916 F.3d 694, 698 (8th Cir. 2019) (quoting Weeks Constr., Inc. v.

Oglala Sioux Hous. Auth., 797 F.2d 668, 672 (8th Cir. 1986)).

        Hill's Complaint presents at least colorable claims that arise under two federal

statutes, FDCPA and TILA. Thus, her Complaint will not be dismissed for lack of subject

matter jurisdiction.

IV. Motion to Dismiss Pursuant to Fed. R. Civ. R. 12(b)(6)


         1 Hill asserted only federal question jurisdiction under 28 U.S.C. § 1331. It is her burden to plead

the citizenship of the parties if she attempts to invoke diversity jurisdiction under 28 U.S.C. § 1332. Walker
by Walker v. Norwest Corp., 108 F.3d 158, 161 (8th Cir. 1997). Hill does not allege diversity under § 1332
and the Court cannot conclude that diversity exists from the allegations in Hill’s Complaint.

                                                      6
       A. Fair Debt Collect Practices Act Claim

       Hill   claims   one   or   both   Defendants   violated   the   FDCPA    by   using

“misrepresentation, fraud, harassment, unfair means, and deception to collect a debt.”

Compl., ECF No. 1. Her Complaint consists largely of threadbare recitals of the elements

of an FDCPA cause of action, supported by conclusory statements rather than factual

allegations. However, two of her arguments warrant additional discussion.

       Hill claims the Defendants violated the FDCPA by acting as debt collectors without

the requisite license and bond, and without having first registered with the state Attorney

General. Id. at 15. She also references an alleged requirement that the debt collector

operate in conjunction with a licensed attorney. Id. Under the Nebraska Trust Deeds Act,

Neb. Rev. Stat. § 76-1003, members of the Nebraska Bar Association are among those

qualified to be trustees of a deed of trust. The caption of Hill’s Complaint as well as the

signature block of the Notice of Default reference Edward E. Brink’s Nebraska State Bar

Association number, and Brink is listed on the Notice of Default as the Successor Trustee.

Hill makes no factual allegations demonstrating that Brink was unable to act as trustee of

the deed of trust. Thus, Hill’s FDCPA claim premised on Defendants’ alleged inability to

conduct the nonjudicial foreclosure fails as a matter of law.

       Hill also alleges that one or more of the Defendants “transmitted to various credit

reporting agencies, including Equifax, false adverse information about the plaintiff”

causing her credit to be impaired. Compl., ECF No. 1, Page ID 13. Section 1692e(8) of

the FDCPA prohibits “Communicating or threatening to communicate to any person credit

information which is known or which should be known to be false, including the failure to

communicate that a disputed debt is disputed.” Even assuming this alleged transmission



                                             7
took place outside the nonjudicial foreclosure proceedings,2 Hill has not alleged any facts

as to the nature of the information transmitted or how it was false. Hill also failed to plead

facts demonstrating Defendants knew or should have known the information was false.

Thus, Hill’s FDCPA claim based on the transmission of information to the credit reporting

agency will be dismissed.

        To the extent Hill attempted to assert any additional claims under FDCPA, her

assertions are vague and conclusory, and she has not pled enough facts to survive

Defendants’ Motion to Dismiss.

        B. Truth in Lending Act Claim

        Hill’s Complaint alleges that the defendant3 “violated the Truth in Lending Act,

Regulation Z, [12 C.F.R. § 226.23], which states that the security agreement signed with

a lender can be rescinded if they have not provided the proper disclosures.”4 ECF No. 1,

Page ID 3. Hill makes no factual allegations as to what disclosures she did not receive or




        2
          “[B]ut for § 1692f(6), those who engage in only nonjudicial foreclosure proceedings are not debt
collectors within the meaning of the [FDCPA].” Obduskey v. McCarthy & Holthus LLP, 139 S. Ct. 1029,
1038 (2019). Section 1692f(6) prohibits

        Taking or threatening to take any nonjudicial action to effect dispossession or disablement
        of property if-- (A) there is no present right to possession of the property claimed as
        collateral through an enforceable security interest; (B) there is no present intention to take
        possession of the property; or (C) the property is exempt by law from such dispossession
        or disablement.

15 U.S.C.A. § 1692f.

        3  The Truth in Lending Act section of Hill’s Complaint begins “The defendant (attorney name)
violated . . . .” ECF No. 1, Page ID 3. Thus, it is unclear which defendant is being referenced.
          4 Hill states that “The original debt was actually zero because the Plaintiff’s financial asset was

exchanged for FED’s promissory notes in an even exchange.” Compl., ECF No. 1, Page ID 3. Hill goes on
to discuss, among other things, how one of the defendants misrepresented himself to the court as a licensed
attorney without having a license to practice and misled the court when “he/she” executed the unlawful non-
judicial foreclosure and eviction case in State Court. It is unclear how these allegations relate to the Truth
in Lending Act Claim or what the acronym FED represents.

                                                      8
how the disclosures she received were deficient. She also has not alleged that she

attempted to exercise any right to rescind and was unable to do so, or that SouthLaw,

P.C., or Brink were in any way involved with the initial transaction or otherwise required

to provide any disclosures. See 12 C.F.R. § 226.23 (“In a transaction subject to rescission,

a creditor shall deliver two copies of the notice of the right to rescind to each consumer

entitled to rescind . . . .”); 15 U.S.C. § 1635 (“The creditor shall clearly and conspicuously

disclose, in accordance with regulations of the Bureau, to any obligor in a transaction

subject to this section the rights of the obligor under this section.”). Thus, Hill’s Complaint

fails to state a claim underTILA and her claim will be dismissed.

       C. Other Federal Claims

       Hill’s Complaint alleges that “defendant violated Federal Trust and Lien Laws when

he signed on behalf of the trustee without legal authorization.” ECF No. 1, Page ID 17.

Hill’s Complaint further states:

       The plaintiff also has other claims for relief because he will prove there was
       [ ] a conspiracy to deprive him of property without the administration of
       justice, in violation of plaintiff’s due process of law under Title 42 U.S.C.
       1983 (Constitutional injury), 1985 (Conspiracy) and 1986 (‘Knowledge’ and
       ‘Neglect to Prevent’ a U.S. Constitutional Wrong).

Id. at 6. With respect to these claims, Hill’s Complaint does not contain enough facts to

state a claim for relief that is plausible on its face and the claims will be dismissed.

       D. State Law Claims

       Hill’s Complaint purports to assert state law claims for wrongful foreclosure, breach

of contract, slander of title, slander of credit, intentional infliction of emotional distress,

and negligent infliction of emotional distress. This Court’s subject-matter jurisdiction was

based on 28 U.S.C. § 1331, with supplemental jurisdiction over state law claims under 28



                                              9
U.S.C. § 1367. “The district court[ ] may decline to exercise supplemental jurisdiction over

a claim . . . if . . . the district court has dismissed all claims over which it has original

jurisdiction[.]” 28 U.S.C. § 1367(c). Having dismissed all claims over which the Court had

original jurisdiction, the Court declines to exercise supplemental jurisdiction over Hill's

state law claims and they will be dismissed.

V. Motion for Temporary Restraining Order

       In light of the dismissal of all of the claims in Hill’s Complaint her motion for

temporary restraining order, ECF No. 6, will be denied as moot.

VI. Motion for Rule 11 Sanctions

       In her Motion for Sanction Pursuant to Rule 11, ECF No. 7, Hill seeks sanctions

for an action filed without pre-filing investigation and filed with a defective affidavit. Rule

11 requirements apply only to filing in federal court. Edwards v. General Motors Corp.,

153 F.3d 242, 245 (5th Cir. 1998). The conduct referred to in Hill’s Motion is alleged to

have occurred in the foreclosure proceeding which is the basis of her Complaint. Thus,

her Motion will be denied.

       Accordingly,

       IT IS ORDERED:

       1.     Plaintiff’s Demand for Default, ECF No. 8, is denied;

       2.     Plaintiff’s Demand to Strike, ECF No. 13, is denied;

       3.     Plaintiff’s Motion for Sanction, ECF No. 7, is denied;

       4.     Plaintiff’s request for Temporary Restraining Order, ECF No. 6, is denied;

       5.     Defendants’ Motion to Dismiss, ECF No. 10, is granted;

       6.     This action is dismissed, without prejudice; and



                                              10
7.    A separate judgment will be entered.

Dated this 20th day of February 2020.

                                        BY THE COURT:

                                        s/Laurie Smith Camp
                                        Senior United States District Judge




                                   11
